Citation Nr: 0701943	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.  


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active duty from July 1980 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the claim for service 
connection for hypertension.  

In July 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of the hearing has been associated with the 
veteran's claims file.  

In December 2005, the Board denied the veteran's claim for 
service connection for hypertension.  Thereafter, the veteran 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2006, the Secretary 
of VA and the veteran (the parties) filed a joint motion to 
vacate the Board decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran has contended that hypertension began during 
service or that his service-connected psychosis is causally 
related to hypertension, including as a result of medication 
prescribed for the service-connected psychiatric disability.  
The evidence of record shows that VA outpatient treatment 
records in October 2001 include an assessment of elevated 
blood pressure, possibly from medication.  In response, 
subsequent records show that the veteran's medication was 
adjusted. 

In his testimony, the veteran stated that his doctor had told 
him that "stress" raised blood pressure.  The veteran 
should be provided an opportunity to submit a statement from 
this doctor to that effect or any other evidence that 
supports his claim.     

Service connection is in effect for atypical psychosis, rated 
as 70 percent disabling from November 1997.  

The case is hereby REMANDED for the following action:

1.   The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded, including 
a medical statement from his doctor or 
any evidence in his possession that 
pertains to the claim.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  Schedule the veteran to undergo a 
comprehensive VA examination to determine 
the etiology of hypertension. The 
examiner must be provided with the 
veteran's claims folder prior to the 
examination. The examiner should record 
all pertinent medical complaints, 
symptoms, and clinical findings and 
should answer the following questions:  

i)  Is it is as likely as not that 
hypertension is causally related to 
service.  

ii)  If there is no causal relationship 
in response to the question above, 
provide an opinion as to whether 
hypertension is proximately due to or the 
result of service connected disability, 
including medication prescribed for 
service-connected psychosis.

iii)  If there is no relationship found 
in response to the above questions, 
provide an opinion as to whether service-
connected disability, including 
medication prescribed therefor, causes a 
greater degree of impairment 
(aggravation) of hypertension.   

iv)  If aggravation is determined to be 
present, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to hypertension; (b) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected psychiatric disability 
based on medical considerations; and (c) 
The medical considerations supporting an 
opinion that increased manifestations of 
hypertension found on examination is/are 
proximately due to the service-connected 
psychiatric disability.

3.  After undertaking any other 
development deemed essential, such as 
obtaining any outstanding VA treatment 
records, readjudicate the veteran's 
claim.   If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations, including the 
applicable provision of 38 C.F.R. 
§ 3.310. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).






 Department of Veterans Affairs


